Citation Nr: 0822818	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  06-26 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES


1.  Entitlement to improved death pension benefits for a 
surviving child.

2.  Entitlement to dependency indemnity and compensation 
benefits (DIC) based on service connection for the cause of 
the veteran's death.


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.  He died in September 2005.  The appellant is 
the mother of the veteran's minor son.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The issue of entitlement to dependency indemnity and 
compensation benefits (DIC) based on service connection for 
the cause of the veteran's death is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify you if further action is required on your part.


FINDINGS OF FACT

The surviving child's countable income exceeds the maximum 
annual income rate for death pension benefits for a surviving 
child.


CONCLUSION OF LAW

The surviving child's countable income is excessive for 
receipt of pension benefits.  38 U.S.C.A. §§ 101(4)(A), 1521, 
1542, 5107 (West Supp. 2007); 38 C.F.R. §§ 3.3(b)(4), 3.24 , 
3.57, 3.271, 3.272, 3.273 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000
 
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007). 
 
In this case, the nature of the claim primarily requires 
income information to be provided by the appellant.  In 
September 2005, the appellant inquired into obtaining death 
benefits for the veteran's child.  She was provided the 
requisite application form in a letter issued later that 
month.  She completed the form and provided appropriate 
income and expense information.  The RO also obtained 
information from the Social Security Administration 
concerning the amount of the child's benefit.  At the time of 
the denial for excessive income, the appellant was advised 
that a change in circumstances could be considered, and she 
was provided with appropriate income forms to advise of the 
change in circumstances and to submit information concerning 
paid medical expenses.  Such information and forms were again 
provided to the appellant in an April 2006 letter.  The forms 
provided included information to indicate the family's 
current financial situation and, more specifically, forms 
which would indicate if medical expenses had been incurred, 
acting as an offset against the surviving child's countable 
income.  The April 2006 letter additionally informed the 
appellant that she should submit any information or evidence 
in her possession to substantiate her claim or to let the RO 
know of any evidence which they should obtain in order to 
support the appellant's claim for nonservice connected 
pension benefits.  The appellant did not complete or return 
the forms provided.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the duty to assist is by no means a 
one-way street, and an appellant's obligation to provide 
certain facts, in this case by submission of completed forms, 
is not an impossible or onerous task.  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  

To the extent that there is any error in the timing or 
content of the notice provided, such error is harmless.  In 
this regard, the United States Court of Appeals for Veterans 
Claims (Court) has held that failure to comply with the 
notice requirement of the VCAA is not prejudicial to the 
claimant if, based on the facts alleged, no entitlement 
exists.  See Valiao v. Principi, 17 Vet. App. 229, 232 
(2003).   

II.  Analysis

VA law provides for pension payments for the surviving child 
of a wartime veteran providing the surviving child's income 
or the income of the surviving child and any person with whom 
the child is residing who is legally responsible for the 
child's support does not exceed certain limits.  38 U.S.C.A. 
§ 1542; 38 C.F.R. § 3.3(b)(4) (2007).

Pension shall be paid to a child in the custody of a person 
legally responsible for the child's support at an annual rate 
equal to the difference between the rate for a surviving 
spouse and one child under § 3.23(a)(5), and the sum of the 
annual income of such child and the annual income of such 
person, or the maximum annual pension rate under paragraph 
(b) of this section (a child with no custodian), whichever is 
less.  38 C.F.R. § 3.24(c) (emphasis added).  Under the 
governing criteria, payments of any kind from any source 
shall be included as income during the 12-month annualization 
period in which received unless specifically excluded. 38 
C.F.R. § 3.271(a).

Additionally, unreimbursed medical expenses will be excluded 
when they were or will be in excess of 5 percent of the 
applicable maximum annual pension rate or rates for the 
claimant as in effect during the 12- month annualization 
period in which the medical expenses were paid.  38 C.F.R. § 
2.272(g)(1)(iii) (emphasis added).

The maximum annual rates of improved pension payable under 
Pub. L. 95-588 (92 Stat. 2497) are set forth in 38 C.F.R. §§ 
3.23 and 3.24.  The monthly rates and annual income 
limitations applicable to this case are set forth in 38 
C.F.R. § 3.24.

The rates of death pension benefits are published in tabular 
form in appendix B of Veterans Benefits Administration Manual 
M21-1, and are given the same force and effect as if 
published in the Code of Federal Regulations.  38 C.F.R. § 
3.21 (2007).  The rates for the pertinent years are as 
follows:

The maximum allowable rate for a surviving spouse with one 
child was $8,921 effective December 1, 2004; $9,287 effective 
December 1, 2005; $9,594 effective December 1, 2006; and 
$9,815 effective December 1, 2007.  See M21-1, Part I, 
Appendix B.  

The maximum allowable rate for a child was $1,734 effective 
December 1, 2004; $1,806 effective December 1, 2005; $1,886 
effective December 1, 2006; and $1,909 effective December 1, 
2007.  See M21-1, Part I, Appendix B.  

The facts in this case are not in dispute.  Records obtained 
from the Social Security Administration show that the income 
for the surviving child in September 2005, the month of the 
veteran's death, was $517 per month, for an annual income of 
$6,204.   
Additionally, the appellant provided information showing she 
was earning $25,000 per year in wages.  On the substantive 
appeal form dated August 2006, she indicated that her child 
is receiving $538 per month in Social Security benefits, for 
an annual income of $6,456.  It is clear that the resulting 
income is in excess of the maximum amount set by law that the 
surviving child could receive and still be entitled to 
improved death pension benefits.  

The Board notes that the appellant submitted a statement 
indicating that she paid $13.00 for a prescription as a 
medical expense.  This amount does not exceed five percent of 
the maximum annual rate is for this period, ($1,909 x .05), 
or $95.45. Thus, the payment for the prescription does not 
decrease the surviving child's countable income.  The Board 
additionally notes that the appellant indicates that she owes 
more than $12,000 in unpaid medical expenses for the 
surviving child.  However, only paid medical expenses can be 
excluded from countable income.  

The Board also notes that the appellant reported that she had 
lost her job.  However, because the child's income has 
exceeded the maximum annual pension rate throughout the 
appeal period, there can be no entitlement to pension.  As 
noted above, pension for a child shall be computed based on 
the income of the child and custodian, or on the child alone, 
whichever results in the lower amount of pension.  Here, the 
child's income exceeds the maximum annual pension rate for a 
child; thus, excessive income precludes the payment of 
pension.

Although the Board is sympathetic to the appellant's argument 
that she needs the money to provide for the surviving child, 
such allegations are not dispositive, and the law compels the 
conclusion reached in this case.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

Entitlement to improved death pension benefits for a 
surviving child is denied.


REMAND

Although the appellant did not originally claim service 
connection for the cause of the veteran's death, the RO 
denied entitlement to DIC in the December 2005 letter.  The 
appellant filed a notice of disagreement with the "decision 
to deny survivor's benefits."  The statement of the case 
again addressed DIC, as did the supplemental statement of the 
case following the receipt of the substantive appeal.  Thus, 
the Board has jurisdiction over the claim.

The Board notes that the claims file does not contain any of 
the terminal treatment records from the Hospice of the 
Upstate in Anderson, South Carolina, where the death 
certificate indicates the veteran was last treated.  In 
addition, the veteran's service treatment records have not 
been associated with the claims folder.  Both the terminal 
treatment records and the veteran's service treatment records 
must be requested.

Records from the Dorn VA Medical Center (VAMC) dating from 
January 1997 to March 1998 have been associated with the 
claims file.  The veteran indicated in a letter dated June 
2002 that he received additional treatment at the Greeneville 
Outpatient Clinic.  However, there is no indication that 
recent VA records from either facility have been requested or 
obtained.  On remand, the RO/AMC should obtain such records.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are 
in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim). 
 
As a final matter, the Court issued a decision in the appeal 
of Hupp v. Nicholson, 21 Vet. App. 342 stating that, in 
general, 38 U.S.C.A. § 5103(a) notice for a DIC case must 
include: (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  Review of the claims 
file reveals the veteran was not service-connected for any 
condition at the time of his death.  

In addition, the Board notes that notice of the type of 
information and evidence necessary to establish an evaluation 
and effective date for the benefits on appeal has not been 
provided in accordance with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Thus, corrective notice can be 
provided on remand. 
 
Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) indicating an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet 
service-connected in accordance with Hupp.  
The notice should also include an 
explanation of the information or evidence 
needed to establish an effective date for 
the claim on appeal, as outlined by the 
Court in Dingess/Hartman. 

2.  Request the veteran's service 
treatment records through official 
sources.  

3.  After securing any necessary release, 
request the veteran's medical records from 
the Hospice of the Upstate in Anderson, 
South Carolina.  

4.  Obtain and associate with the claims 
file medical records from the Dorn VA 
Medical Center and the Greeneville 
Outpatient Clinic dating from March 1998 
to the veteran's death in September 2005.

5.  After conducting any additional 
development deemed necessary, review the 
evidence and determine whether the 
appellant's claim may be granted.  If not, 
she should be furnished an appropriate 
supplemental statement of the case, and be 
provided an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


